DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "a second side of the gas barrier" in line 2.  The limitation of “a second side of the gas barrier” is previously introduced in line 3 of claim 5. It is therefore unclear if the recitation of claim 9 is referring to this previous limitation or introducing a new limitation. 
Claim 10 recites the limitation "a second side of the gas barrier" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The limitation of “a second side of the gas barrier” is previously introduced in line 3 of claim 5. It is therefore unclear if the recitation of claim 9 is referring to this previous limitation or introducing a new limitation.
Claim 19 recites the limitation "a second power supply" in line 1.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of a first power supply in claim 19 or independent claim 16 on which it depends.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhavaraju et al. (U.S. 2012/0085658), hereinafter Bhavaraju.
Regarding claim 1, Bhavaraju discloses a tandem electrolysis cell, comprising: a common enclosure comprising two chambers (see e.g. Fig. 2, electrochemical cell 50 comprising an anolyte compartment 52 and catholyte compartment 54; Paragraph 0030, lines 4-5), wherein a first chamber is separated from a second chamber by a cation selective membrane (see e.g. Fig. 2, cation-conductive ceramic membrane 56; Paragraph 0030, lines 5-6); a common anode disposed in the first chamber (see e.g. Fig. 1, common anode electrode 58 in anolyte compartment 52; Paragraph 0030, lines 7-8); a first cathode (cathode A) disposed in the first chamber (see e.g. Fig. 2, secondary cathode electrode 62 in anolyte compartment 52; Paragraph 0030, lines 12-13), wherein the first cathode and the common anode are configured to electrolyze a saline solution to hydrogen and oxygen (see e.g. Paragraph 0031, lines 1-3, Paragraph 0039, lines 6-8, and Paragraph 0043, lines 1-4, anolyte comprising an aqueous alkali salt solution in which oxygen is generated at the anode and hydrogen is generated from the secondary cathode); and a second cathode (cathode B) disposed in the second chamber (see e.g. Fig. 2, primary cathode electrode 60 in catholyte compartment 54; Paragraph 0030, lines 9-10), wherein the second cathode and the common anode are configured to electrolyze a brine solution in the first chamber to form chlorine and water in the second chamber to form hydrogen and hydroxide ions (see e.g. Paragraph 0040, lines 1-8, Paragraph 0046, lines 10-13, and Paragraph 0067, lines 1-5, hydroxide ions and hydrogen evolved at cathode from catholyte such as an aqueous alkali salt, chlorine being another potential chemical product from the cell that results from oxidation at the anode in chloride electrolytes as described in paragraph 0036 of the instant specification).  
Regarding claim 5, Bhavaraju discloses the first chamber comprising a gas barrier (see e.g. Fig. 5, diffusion barrier 70 limiting the rate at which compounds in anode space 72 mix with those in secondary cathode space 74; Paragraph 0052, lines 7-12), wherein the cathode A is on a first side of the gas barrier and the anode is on a second side of the gas barrier (see e.g. Fig. 5, secondary cathode 62 right of barrier 70 and anode 58 to the left; Paragraph 0052, lines 1-6), wherein the gas barrier extends below cathode A and the anode (see e.g. Fig. 5, diffusion barrier 70 extending to bottom of cell 50 below cathode 62 and anode 58), and wherein an opening below the gas barrier allows liquid flow between cathode A and the anode (see e.g. Fig. 5, perforations or holes in diffusion barrier allowing fluid from anode space and cathode space to mix, such a perforation shown below the cathode and anode; Paragraph 0053, lines 4-8).
Regarding claim 6, Bhavaraju discloses a saline port proximate to cathode A on the first side of the gas barrier (see e.g. Fig. 5, second fluid inlet 80 right of barrier 70 for introduction of a catholyte such as an aqueous alkali salt solution; Paragraph 0055, lines 4-7, and Paragraph 0040, lines 6-8).  
Regarding claim 7, Bhavaraju discloses an alkali port proximate to cathode A on the first side of the gas barrier (see e.g. Fig. 5, second fluid inlet 80 right of barrier 70 for introduction of a catholyte such as an aqueous alkali salt or alkali hydroxide solution; Paragraph 0055, lines 4-7, and Paragraph 0040, lines 6-9).  
Regarding claim 8, Bhavaraju discloses a hydrogen removal port proximate to cathode A on the first side of the gas barrier, wherein the hydrogen removal port is on a top surface of the enclosure (see e.g. Fig. 5, second fluid outlet opening from secondary catholyte space right of barrier 70, hydrogen being a product of the secondary cathode; Paragraph 0055, lines 6-7, and Paragraph 0043, lines 1-4).  
Regarding claim 9, Bhavaraju discloses comprising an oxygen removal port proximate to the anode on a second side of the gas barrier, wherein the oxygen removal port is on a top surface of the enclosure (see e.g. Fig. 5, first fluid outlet 78 opening from anode space 72 left of barrier 70, oxygen being produced from the anode; Paragraph 0055, lines 1-4, and Paragraph 0031, lines 1-3).  
Regarding claim 10, Bhavaraju discloses a chlorine removal port proximate to the anode on a second side of the gas barrier, wherein the chlorine removal port is on a top surface of the enclosure (see e.g. Fig. 5, first fluid outlet 78 opening from anode space 72 left of barrier 70; Paragraph 0055, lines 1-4, and Paragraph 0067, lines 1-5, chloride being a potential product of the cell which would evolve at the anode in a chloride solution, as described in paragraph 0036 of the instant specification).  
Regarding claim 11, Bhavaraju discloses the cation selective membrane being a sodium permeable membrane (see e.g. Paragraph 0038, lines 1-5).
Regarding claim 12, Bhavaraju discloses the sodium permeable membrane comprising sulfonated tetrafluoroethylene copolymer (see e.g. Paragraph 0038, lines 13-14, membrane comprising Nafion, which is a sulfonated tetrafluoroethylene copolymer as exemplified in paragraph 0020 of the instant specification).
Regarding claim 13, Bhavaraju discloses a water port on the second chamber (see e.g. Paragraph 0041, lines 1-7, and Paragraph 0040, lines 6-8 fluid inlet for introducing chemicals to catholyte compartment, the catholyte including water).  
Regarding claim 14, Bhavaraju discloses an alkali removal port on the second chamber (see e.g. Paragraph 0041, lines 1-3 and 9-11, and Paragraph 0040, lines 6-8 fluid outlet for allowing fluid to flow from cell compartments, i.e. including the catholyte compartment, the catholyte including an aqueous alkali salt or alkali hydroxide solution).  
Regarding claim 15, Bhavaraju discloses a hydrogen removal port on the second chamber (see e.g. Paragraph 0041, lines 1-3 and 9-11, and Paragraph 0046, lines 10-13, fluid outlet for allowing fluid to flow from cell compartments, i.e. including the catholyte compartment, hydrogen being a product of the primary cathode).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhavaraju in view of Bunn et al. (U.S. 2004/0129577), hereinafter Bunn.
Regarding claim 2, Bhavaraju teaches all the elements of the cell of claim 1 as stated above. Bhavaraju does not teach the enclosure comprising a corrosion resistant inner surface.
Bunn teaches an electrolytic cell for producing chlorine from an alkali chloride electrolyte (see e.g. Abstract) wherein the cell comprises a housing within the chemical reactions take place, the housing comprising any material or combination of materials that is chemically inert, resistive to acidic and basic solutions, and has a low coefficient of conductivity such as a plastic, ceramic or glass (see e.g. Paragraph 0026, lines 1-7).
MPEP §2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)…"Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enclosure of Bhavaraju to comprise the chemically inert and resistive to acidic and basic solutions materials taught by Bunn as suitable housing materials for withstanding reactions in an alkali chloride electrolysis cell.
Regarding claim 3, Bhavaraju in view of Bunn teaches the corrosion resistant inner surface being glass (see e.g. Bunn Paragraph 0026, line 6-7).
Regarding claim 4, Bhavaraju teaches all the elements of the cell of claim 1 as stated above. Bhavaraju does not teach the enclosure comprises a ceramic. 
Bunn teaches an electrolytic cell for producing chlorine from an alkali chloride electrolyte (see e.g. Abstract) wherein the cell comprises a housing within the chemical reactions take place, the housing comprising any material or combination of materials that is chemically inert, resistive to acidic and basic solutions, and has a low coefficient of conductivity such as a plastic, ceramic or glass (see e.g. Paragraph 0026, lines 1-7).
MPEP §2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)…"Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enclosure of Bhavaraju to be made of ceramic as taught by Bunn as a suitable housing material for an alkali chloride electrolysis cell which is chemically inert, resistive to acidic and basic solutions, and has a low coefficient of conductivity.
Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhavaraju in view of Gillespie (U.S. 2021/0221753).
Regarding claim 16, Bhavaraju teaches a system for electrolyzing seawater (see e.g. Paragraph 0039, lines 1-8, and Paragraph 0040, lines 1-8, catholyte/anolyte for electrochemical reactions comprising aqueous salt solutions, equivalent to seawater), comprising: a tandem electrolysis cell, comprising: a common enclosure comprising two chambers (see e.g. Fig. 1, electrochemical cell 50 comprising an anolyte compartment 52 and catholyte compartment 54; Paragraph 0030, lines 4-5), wherein a first chamber is separated from a second chamber by a cation selective membrane (see e.g. Fig. 2, cation-conductive ceramic membrane 56; Paragraph 0030, lines 5-6); a common anode disposed in the first chamber (see e.g. Fig. 2, common anode electrode 58 in anolyte compartment 52; Paragraph 0030, lines 7-8); a first cathode (cathode A) disposed in the first chamber (see e.g. Fig. 2, secondary cathode electrode 62 in anolyte compartment 52; Paragraph 0030, lines 12-13), wherein the first cathode and the common anode are configured to electrolyze a saline solution to hydrogen and oxygen (see e.g. Paragraph 0031, lines 1-3, Paragraph 0039, lines 6-8, and Paragraph 0043, lines 1-4, anolyte comprising an aqueous alkali salt solution in which oxygen is generated at the anode and hydrogen is generated from the secondary cathode); and a second cathode (cathode B) disposed in the second chamber (see e.g. Fig. 2, primary cathode electrode 60 in catholyte compartment 54; Paragraph 0030, lines 9-10), wherein the second cathode and the common anode are configured to electrolyze a brine solution in the first chamber to form chlorine and water in the second chamber to form hydrogen and hydroxide ions (see e.g. Paragraph 0040, lines 1-8, Paragraph 0046, lines 10-13, and Paragraph 0067, lines 1-5, hydroxide ions and hydrogen evolved at cathode from catholyte such as an aqueous alkali salt, chlorine being another potential chemical product from the cell that results from oxidation at the anode in chloride electrolytes as described in paragraph 0036 of the instant specification).
Bhavaraju does not teach an atmospheric water producer, wherein the atmospheric water producer comprises: a solar panel to generate electricity; a battery to store the electricity, wherein the battery powers the tandem electrolysis cell; a cooling system powered by the battery, wherein the cooling system harvests atmospheric moisture; and a water storage tank to collect the harvested atmospheric moisture, wherein the water storage tank provides the water to the second chamber.  
Bhavaraju does teach the system comprising any known or novel power supply suitable for use with the electrochemical cell (see e.g. Paragraph 0037, lines 1-7), as well as water being split in the electrochemical cell (see e.g. Paragraph 0031, lines 1-4, and Paragraph 0047, lines 3-6).
Gillespie teaches a renewable system comprising an electrolyser operatively coupled to a water capture generator for capturing water from the atmosphere to provide water in liquid form (see e.g. Paragraphs 0005-0007), wherein the water capture generator comprises a solar panel to generate electricity for powering the electrolyser from a renewable source (see e.g. Fig. 1, water capture framework associated with solar framework including solar panels such as 28a/28b for powering electrolyser 16; Paragraph 0010, Paragraph 0014 and Paragraph 0057, lines 4-8); a cooling system which harvests atmospheric moisture (see e.g. Paragraph 0031, lines 7-9, condensing unit for condensing released atmospheric water to liquid water); and a water storage tank to collect the harvest atmospheric moisture, wherein the water storage tank provides water to the electrolyser (see e.g. Fig. 1, water storage vessel 58 storing water from water capture generator 12 to be supplied to electrolyser 16; Paragraph 0060, lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bhavaraju to include a water capture generator for capturing water from the atmosphere which includes a solar panel for generating  electricity as taught by Gillespie as a suitable source for the required power and water which utilizes a renewable energy source.
Bhavaraju in view of Gillespie, as combined above, does not explicitly teach the electricity from the solar panel for the electrolysis cell being stored in a battery, and the cooling system being powered by the battery.
Gillespie does however teach electricity from the solar panels being stored by batteries to power a carbon dioxide extractor for extended operation without being limited to sunlight hours (see e.g. Paragraph 0017, lines 1-3, and Paragraph 0063, lines 1-4), the batteries being used to supply power to other units in the extractor such as pumps and/or fans (see e.g. Paragraph 0017, lines 3-6). Gillespie also teaches renewable solar energy being used for a heating system of the water capture generator (see e.g. Paragraph 0056, lines 5-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bhavaraju in view of Gillespie to comprise electricity from the solar panel being stored in batteries to provide power for the electrolysis cell and cooling system as taught by Gillespie to allow for extended operation of the components from renewable solar energy without being limited to sunlight hours. 
Regarding claim 18, Bhavaraju in view of Gillespie teaches a first power supply to provide power to cathode A and the common anode (see e.g. Bhavaraju Fig. 2, power source 66; Paragraph 0037, lines 1-3).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhavaraju in view of Gillespie, as applied to claim 16 above, and further in view of Cearnaigh (U.S. 2020/0263310) and Balagopal et al. (U.S. 2007/0138020), hereinafter Balagopal.
Regarding claim 17, Bhavaraju in view of Gillespie teaches all the elements of the system of claim 16 as stated above. Bhavaraju in view of Gillespie does not explicitly teach a sodium hydroxide storage tank to store sodium hydroxide produced during operation of the second chamber for use during operation of the first chamber, Bhavaraju in view of Gillespie does however teach sodium hydroxide being produced in and collected from the second chamber (see e.g. Bhavaraju Paragraph 0068, lines 12-17), as well as sodium hydroxide being exemplary catholyte component (see e.g. Bhavaraju Paragraph 0040, lines 6-14). 
Cearnaigh teaches a system for controlling an electrochemical production process including an electrolytic cell (see e.g. Abstract) wherein an alkali such as sodium hydroxide produced in a cathode chamber is collected in a tank for processing in which the alkali may be cleaned, heated, cooled, enriched or otherwise treated so it can then be recycled and reintroduced into the cathode chamber of the electrolytic cell (see e.g. Paragraph 0075, lines 1-3, and Paragraph 0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bhavaraju in view of Gillespie to comprise a tank for collecting sodium hydroxide produced in the 2nd chamber, i.e. the cathode chamber, as taught by Cearnaigh so that it can be cleaned, heated, cooled, enriched or otherwise treated and then recycled and reintroduced into the cathode chamber.
Bhavaraju in view of Gillespie and Cearnaigh does not teach the sodium hydroxide being stored for use during operation of the first chamber, but does teach chlorine-based oxidants being an exemplary desired product of the system (see e.g. Bhavaraju Paragraph 0067, lines 1-5), the system comprising a pH controlling system which controls addition of a base to the first chamber (see e.g. Bhavaraju Paragraph 0069, lines 5-8), as well as effluents from one compartment or space being fed into another desired compartment or space (see e.g. Bhavaraju Paragraph 0071, lines 5-7).
Balagopal teaches a system including an electrolytic cell for aqueous salt solutions (see e.g. Abstract), the cell comprising an anode chamber and a cathode chamber separated by a sodium ion conductive ceramic membrane (see e.g. Fig. 1, electrolytic cell 1- divided into anolyte compartment 14 and catholyte compartment 16 by sodium ion conductive ceramic membrane 12; Paragraph 0054, lines 3-6), wherein part of the sodium hydroxide produced in the catholyte compartment is transported into the anolyte compartment to control the anolyte pH and produce the chlorine-based oxidant sodium hypochlorite (see e.g. Paragraph 0058, lines 11-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bhavaraju in view of Gillespie to transport a portion of sodium hydroxide stored from the cathode output from the second chamber to the first chamber, i.e. the anolyte chamber, as taught by Balagopal to assist in control of the anolyte chamber pH and allow for production of the chlorine-based oxidant sodium hypochlorite.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhavaraju in view of Gillespie as applied to claim 16 above, and further in view of Lumetta (U.S. 2014/0202871).
Regarding claim 19, Bhavaraju in view of Gillespie teaches all the elements of the system of claim 16 as stated above. Bhavaraju in view of Gillespie further teaches power supply to provide power to cathode B and the common anode (see e.g. Bhavaraju Fig. 2, power source 66; Paragraph 0037, lines 1-3), but does not teach it being a second power supply. 
Lumetta teaches a system for generating chlorine-containing compounds by electrolysis of a salt solution (see e.g. Abstract and Paragraph 0037) comprising a first pair of electrodes (see e.g. Fig. 1, cathodic electrode 22 and anodic electrode 14; Paragraph 0022, lines 1-3) and a second pair of electrodes (see e.g. Fig. 1, anodic electrode 32 and cathodic electrode 34; Paragraph 0025, lines 2-4), wherein power may be supplied to the two pairs of electrodes from a first and second power supply or from a single power supply (see e.g. Paragraph 0034, lines 1-9, and Paragraph 0035).
KSR Rationale B states that “simple substitution of one known element for another to obtain predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bhavaraju in view of Gillespie to comprise a first power supply between the anode and the auxiliary cathode (cathode A) and a second power supply between the anode and the primary cathode as taught by Lumetta as an alternate suitable arrangement for supplying power to two pairs of electrodes in an electrolytic cell.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhavaraju in view of Gillespie, as applied to claim 16 above, and further in view of Balagopal.
Regarding claim 20, Bhavaraju in view of Gillespie teaches all the elements of the system of claim 16 as stated above. Bhavaraju in view of Gillespie does not explicitly teach the system comprising an ion sensor in the first chamber, but does teach the cell comprising one or more sensors to measure features such as chemical concentration or pH to alter operation of the cell (see e.g. Bhavaraju Paragraph 0070).  
Balagopal teaches a system including an electrolytic cell for aqueous salt solutions (see e.g. Abstract), wherein the required voltage for the cell for a specific production rate is dependent on factors such as concentration of the anolyte, e.g. sodium chloride solution including Na+ and Cl-, (see e.g. Paragraph 0062) or specifically the sodium concentration (see e.g. Paragraph 0065), which may be monitored by sensors to assist in control of addition and/or removal of solutions to maintain the desired concentrations (see e.g. Paragraph 0063, lines 9-14 and 17-22)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cell of Bhavaraju in view of Gillespie to comprise a sensor for measuring the concentration of sodium chloride, i.e. Na+ or Cl- ions, in the 1st chamber, the anolyte chamber, as taught by Balagopal to assist in control of addition and/or removal of solution to maintain a desired sodium chloride concentration to achieve a required cell voltage.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhavaraju in view of Gillespie and Balagopal, as applied to claim 20 above, and further in view of Scoville (U.S. Patent No. 4,329,215).
Regarding claim 21, Bhavaraju in view of Gillespie and Balagopal teaches all the teaches the ion sensor being a sodium sensor (see e.g. Bhavaraju Paragraph 0070, sensor for chemical concentration; see e.g. Balagopal Paragraphs 0062 and 0065, sodium in sodium chloride being the monitored concentration).  
Bhavaraju in view of Gillespie and Balagopal does not explicitly teach the sensor comprising an electrode. 
Scoville teaches a system including an electrolytic cell for chlorine generation (see e.g. Abstract) comprising monitoring equipment for content of an ion, particularly chlorine, in a solution comprising sensors such as ion specific electrodes (see e.g. Col. 7, lines 11-16). 
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ion sensor of Bhavaraju in view of Gillespie and Balagopal to comprise an ion specific electrode as taught by Scoville as a known suitable sensor for measuring a specific ion in an electrolytic system.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhavaraju in view of Gillespie, as applied to claim 16 above, and further in view of Zheng et al. (CN 107059013, citations based on translation).
Regarding claim 22, Bhavaraju in view of Gillespie teaches all the elements of the system of claim 16 as stated above. Bhavaraju in view of Gillespie does not explicitly teach the system comprising an ion sensor in the second chamber, but does teach the cell comprising one or more sensors to measure features such as chemical concentration or pH to alter operation of the cell (see e.g. Bhavaraju Paragraph 0070).  
Zeng teaches a salt water electrolysis device including a catholyte chamber and an anolyte chamber (see e.g. Paragraphs 0014-0015) comprising a pH sensor, which is an ion sensor, provided in the catholyte chamber to provide real-time monitoring of the electrolysis situation (see e.g. Paragraph 0043, lines 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bhavaraju in view of Gillespie to comprise an ion sensor, particularly a pH sensor, within the second chamber as taught by Zeng to provide real-time monitoring of the electrolysis condition.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhavaraju in view of Gillespie and Balagopal, as applied to claim 20 above, and further in view of Scoville.
Regarding claim 23, Bhavaraju in view of Gillespie and Zeng teaches all the elements of the system  teaches the ion sensor being a pH sensor (see e.g. Bhavaraju Paragraph 00070; Zeng Paragraph 0043, lines 4-6).  
Bhavaraju in view of Gillespie and Zeng does not explicitly teach the sensor comprising an electrode. 
Scoville teaches a system including an electrolytic cell for chlorine generation (see e.g. Abstract) comprising monitoring equipment for measuring pH of a solution comprising sensors such as pH electrodes (see e.g. Col. 7, lines 11-16). 
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ion sensor of Bhavaraju in view of Gillespie and Zeng to comprise a pH as taught by Scoville as a known suitable sensor for measuring a pH in an electrolytic system.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhavaraju in view of Gillespie, as applied to claim 16 above, and further in view of Hii et al. (WO 2016/193738), hereinafter Hii.
Regarding claim 24, Bhavaraju in view of Gillespie teaches all the elements of the system of claim 16 as stated above. Bhavaraju in view of Gillespie does not teach the system comprising a level sensor in the first chamber, or a level sensor in the second chamber, or both, but does teach the cell comprising one or more sensors to measure desired features of the cell and alter operation of the cell.  
	Hii teaches an apparatus for electrolytic production of hydrogen and oxidants from electrolytes such as alkali salt solutions (see e.g. Page 3, lines 3-7 and 11-13, and Page 4, line 26-Page 5, line 5), comprising an anolyte chamber including an anode, a catholyte chamber including a cathode, and a membrane separating the two chambers (see e.g. Fig. 1, electrodes 21 and 22 in respective anolyte and catholyte chambers 15 and 16; Page 22, lines 1-5), wherein a depth sensor is provided in the anolyte chamber and or catholyte chamber for process control (see e.g. Page 27, lines 23-25). The depth sensors can serve as a method of leak detection in the respective chambers (see e.g. Page 27, lines 26-27) as well as enable correction of low or high liquid levels (see e.g. Page 12, lines 24-25).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bhavaraju in view of Gillespie to comprise a depth sensor, i.e. level sensor, in the first and/or second chambers as taught by Hii to enable detection of leaks and correction of low or high liquid levels in the respective chambers.
Claim(s) 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhavaraju in view of Gillespie as applied to claim 16 above, and further in view of Cearnaigh, Lumetta, Balagopal, Buschmann (U.S. 2014/0131217) and Van Niekerk et al. (U.S. 2011/0189302), hereinafter Van Niekerk.
Regarding claim 25, Bhavaraju in view of Gillespie teaches all the elements of the system of claim 16 as stated above. Bhavaraju in view of Gillespie does not explicitly teach the system comprising a controller to control the tandem electrolysis cell, wherein the controller comprises a processor and a data store.
Bhavaraju in view of Gillespie does however teach the system comprising a control system/operation mechanism for modification of pH, temperature, chemical concentration and/or other characteristics of one or more parts of the electrolytic cell based on information from respective sensors (see e.g. Bhavaraju Paragraph 0069, lines 5-8, and Paragraph 0070).
Cearnaigh teaches a system for controlling an electrochemical production process including an electrolytic cell (see e.g. Abstract) comprising a control subsystem including one or more processors and a memory including data and instructions executable by the processors (see e.g. Paragraph 0139, lines 1-4), the control system communicating with a variety of input/output devices such as a variety of sensors, switches, heating/cooling elements or other mechanical/electrical components of the system that provide inputs to control the electrochemical production process in the electrolytic cell (see e.g. Paragraph 0139, lines 4-17).
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bhavaraju in view of Gillespie to comprise a control system including one or more processors and a memory storing data and instructions to be executed by the processors as taught by Cearnaigh as a known suitable system for controlling the electrochemical production process in an electrolytic cell based on inputs from various devices such as sensors.
Bhavaraju in view of Gillespie and Cearnaigh does not teach the system comprising a first power supply providing power to cathode A and the common anode and a second power supply providing power to cathode B and the common anode, instead teaching a single power supply providing power to both pairs of electrodes (see e.g. Bhavaraju Fig. 2, power source 66; Paragraph 0037, lines 1-3). 
Lumetta teaches a system for generating chlorine-containing compounds by electrolysis of a salt solution (see e.g. Abstract and Paragraph 0037) comprising a first pair of electrodes (see e.g. Fig. 1, cathodic electrode 22 and anodic electrode 14; Paragraph 0022, lines 1-3) and a second pair of electrodes (see e.g. Fig. 1, anodic electrode 32 and cathodic electrode 34; Paragraph 0025, lines 2-4), wherein power may be supplied to the two pairs of electrodes from a first and second power supply or from a single power supply (see e.g. Paragraph 0034, lines 1-9, and Paragraph 0035).
KSR Rationale B states that “simple substitution of one known element for another to obtain predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bhavaraju in view of Gillespie and Cearnaigh to comprise a first power supply between the anode and the auxiliary cathode (cathode A) and a second power supply between the anode and the primary cathode as taught by Lumetta as an alternate suitable arrangement for supplying power to two pairs of electrodes in an electrolytic cell.
Bhavaraju in view of Gillespie, Cearnaigh and Lumetta does not explicitly teach the data store comprises instructions to direct the processor to: determine if a sodium ion concentration in the first chamber is above a threshold. Bhavaraju in view of Gillespie, Cearnaigh and Lumetta does however teach the system comprising a chemical concentration sensor by which operation of the system is modified to increase or decrease a chemical concentration in the cell (see e.g. Bhavaraju Paragraph 0070).
Balagopal teaches a system including an electrolytic cell for aqueous salt solutions (see e.g. Abstract), wherein the required voltage for the cell for a specific production rate is dependent on factors such as concentration of the anolyte, e.g. sodium chloride solution including Na+ and Cl-, (see e.g. Paragraph 0062) or specifically the sodium concentration (see e.g. Paragraph 0065), which may be monitored by sensors to assist in control of addition and/or removal of solutions to maintain the desired concentrations (see e.g. Paragraph 0063, lines 9-14 and 17-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cell of Bhavaraju in view of Gillespie, Cearnaigh and Lumetta to comprise have the concentration of sodium chloride, specifically sodium Na ions, in the 1st/anolyte chamber be maintained at a particular value or threshold, as measured by a sensor, as taught by Balagopal to achieve a required cell voltage for a production rate of the cell.
Bhavaraju in view of Gillespie, Cearnaigh, Lumetta and Balagopal does not explicitly teach the processor being instructed to, when the sodium ion concentration in the first chamber falls below the desired value/threshold, turn off the first power supply providing power to cathode A and the common anode; and turn on the second power supply to provide power to cathode B and the common anode.
Cearnaigh further teaches that chlor-alkali electrolysis in a two chamber cell depletes the concentration of a brine solution by producing chlorine gas at the anode and causing cations such as sodium cations to be transported across the membrane (see e.g. Cearnaigh Paragraph 0075, lines 1-3, Paragraph 0079, lines 1-8, and Paragraph 0083, lines 18-24). Bhavaraju additionally teaches that the secondary cathode can increase the resistance of sodium ion transport across the membrane (see e.g. Bhavaraju Paragraph 0015, lines 9-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bhavaraju in view of Gillespie, Cearnaigh and Lumetta to be controlled to operate in a two chamber chlor-alkali electrolysis mode with power supplied between the anode and cathode B but not between the anode and cathode A as taught by Cearnaigh and Bhavaraju to enable reduction of the sodium chloride concentration in the anode chamber with reduced resistance from cathode A.
Bhavaraju in view of Gillespie, Cearnaigh, Lumetta and Balagopal, as combined above, does not explicitly teach the data store comprising instructions to direct the processor to determine if a pH in the second chamber is below a threshold.
Bhavaraju Gillespie, Cearnaigh, Lumetta and Balagopal does however teach the system comprising a pH sensor by which operation of the system is modified to increase or decrease pH in the cell (see e.g. Bhavaraju Paragraph 0070), as well as the desire to combat scaling on the electrodes and/or membrane (see e.g. Bhavaraju Paragraph 0071, lines 1-4). 
Buschmann teaches an electrochemical reactor for production of species such as alkali, acids and hypochlorite and chlorine (see e.g. Abstract and Paragraph 0014, last five lines) comprising a first half-cell containing an anolyte separated from a second half-cell containing a catholyte (see e.g. Paragraph 0014, lines 2-8), wherein the catholyte is preferably maintained at an alkaline pH of greater than 9.5 or high enough to cause scaling ions to precipitate out of solution phase to prevent the scaling ions from coating the cathode electrode or accumulating in the reactor (see e.g. Paragraph 0133, lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Bhavaraju Gillespie, Cearnaigh, Lumetta and Balagopal to comprise instructions to determine when the pH in the second/catholyte chamber falls below a high threshold such as 9.5 as taught by Buschmann so that it can perform an adjustment operation to increase the pH and prevent scaling ions from coating the cathode in the catholyte chamber or accumulating in the electrolytic cell.
Bhavaraju in view of Gillespie, Cearnaigh, Lumetta, Balagopal and Buschmann does not explicitly teach the instructions directing the processor to, if the pH in the second chamber is below the threshold: turn off a second power supply providing power to cathode B and the common anode; and turn on a first power supply to provide power to cathode A and the common anode.  
Bhavaraju in view Gillespie, Cearnaigh, Lumetta, Balagopal and Buschmann does teach hydrogen/hydroxide ions and oxygen being produced at the cathode and anode in the first chamber independently from the cathode in the second chamber (see e.g. Bhavaraju Paragraph 0031, lines 1-4, and Paragraph 0032, lines 5-10, and Paragraph 0047, lines 3-6, reactions associated with the circuit comprising the anode and secondary cathode; see e.g. Lumetta Paragraph 0034, lines 1-9, independent first and second power supplies for first and second pairs of electrodes).
Van Niekerk teaches an automated electrochemical device for electrolysis (see e.g. Abstract) wherein the electrolysis cell system shuts down, particularly by shutting of electrolyte delivery, current and/or voltage, when the cell reaches a predetermined point of efficiency loss so that the cell can be serviced or repaired before the output falls below a particular quality and a sub-standard product is not produced (see e.g. Paragraph 0063, lines 6-9 and 15-19). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Bhavaraju in view of Gillespie, Cearnaigh, Lumetta, Balagopal and Buschmann to turn off the second power supply connected to the cathode in the second chamber (cathode B), and turn on the first power supply between to the common anode and the as taught by Van Niekerk to allow for performance of the pH correction in the second chamber and prevent sub-standard production and/or quality from the second chamber while still independently enabling production of hydrogen and oxygen at cathode A and the common anode.
Regarding claim 26, Bhavaraju in view of Gillespie, Cearnaigh, Lumetta, Balagopal, Buschmann and Van Niekerk, as combined above, does not explicitly teach the data store comprising instructions to direct the processor to: close valves for the first electrolysis reaction after turning off the first power supply; and open valves for the second electrolysis reaction prior to turning on the second power supply.  
Van Niekerk teaches the closing of electrolyte valves being part of a system shutoff process along with turning off current/voltage (see e.g. Van Niekerk see e.g. Paragraph 0063, lines 6-9), vs an electrolyzing mode where the electrolyte flows (see e.g. Van Niekerk Paragraph 0066). Bhavaraju also teaches an inlet and outlet associated with the reaction at cathode A in the first chamber (see e.g. Bhavaraju Fig. 5, inlet 80 and outlet 82 in secondary cathode space 74; Paragraph 0055, lines 4-7), as well as inlets and outlets associated with the anode (see e.g. Bhavaraju Fig. 5, inlet 76 and outlet 78 in anode space 72; Paragraph 0055, lines 1-4) and cathode B (see e.g., Bhavaraju Paragraph 0041, lines 5-7 and 10-11, inlets and outlets associated with the catholyte compartment for flow through). 
KSR Rationale D states “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instructions of Bhavaraju in view of Gillespie, Cearnaigh, Lumetta, Balagopal, Buschmann and Van Niekerk to include closing valves for the first electrolysis reaction associated with cathode A when the first power supply is turned off and opening valves for the second electrolysis reaction when the second power supply is turned on as taught by Van Niekerk as a known part of an shutoff process to stop electrolysis vs an electrolysis operation mode.
Bhavaraju in view of in view of Gillespie, Cearnaigh, Lumetta, Balagopal, Buschmann and Van Niekerk, as combined above, does not explicitly teach the closing of valves occurring after turning off the first power supply or the opening of valves occurring prior to turning on the second power supply. However, there are only three possible orders of operation for the opening/closing of valves and turning on/off of power supplies: valves first, power supplies first, or both simultaneously.
KSR Rationale E states that it may be obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of in view of Gillespie, Cearnaigh, Lumetta, Balagopal, Buschmann and Van Niekerk to comprise the first electrolysis reaction-associated valves closed after turning off the first power supply and the second electrolysis reaction-associated valves opened before turning on the second power supply as one of only three possible orders of operation for each respective coupled manipulation of the valves and power supplies.
Regarding claim 27, Bhavaraju in view of Gillespie, Cearnaigh, Lumetta, Balagopal, Buschmann and Van Niekerk teaches the data store comprising instructions to direct the processor to: close valves for the second electrolysis reaction (see e.g. Van Niekerk Paragraph 0063, lines 6-9, system shut off includes shut off valves shutting off electrolyte delivery).
Bhavaraju in view of Gillespie, Cearnaigh, Lumetta, Balagopal, Buschmann and Van Niekerk does not explicitly teach the processor opening valves for the first electrolysis reaction, but does teach electrolyte flowing through inlets and outlets of the respective compartments and spaces of electrolytic cell (see e.g. Bhavaraju Paragraph 0041, lines 10-11).  
Van Niekerk teaches the closing of electrolyte valves being part of the system shutoff process along with turning off current/voltage (see e.g. Van Niekerk see e.g. Paragraph 0063, lines 6-9), vs an electrolyzing mode where the electrolyte flows (see e.g. Van Niekerk Paragraph 0066). 
KSR Rationale D states “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instructions of Bhavaraju in view of Gillespie, Cearnaigh, Lumetta, Balagopal, Buschmann and Van Niekerk to include closing valves for the second electrolysis reaction associated with cathode A when the second power supply is turned off and opening valves for the first electrolysis reaction when the first power supply is turned on as taught by Van Niekerk as a known part of an shutoff process to stop electrolysis vs an electrolysis operation mode.
Bhavaraju in view of in view of Gillespie, Cearnaigh, Lumetta, Balagopal, Buschmann and Van Niekerk, as combined above, does not explicitly teach the closing of valves occurring after turning off the second power supply or the opening of valves occurring prior to turning on the first power supply. However, there are only three possible orders of operation for the opening/closing of valves and turning on/off of power supplies: valves first, power supplies first, or both simultaneously.
KSR Rationale E states that it may be obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of in view of Gillespie, Cearnaigh, Lumetta, Balagopal, Buschmann and Van Niekerk to comprise the second electrolysis reaction-associated valves closed after turning off the second power supply and the first electrolysis reaction-associated valves opened before turning on the first power supply as one of only three possible orders of operation for each respective coupled manipulation of the valves and power supplies.
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhavaraju in view of Balagopal and Buschmann.
Regarding claim 28, Bhavaraju teaches a method for using a tandem electrolysis cell (TEC) to form hydrogen, oxygen, chlorine, and sodium hydroxide (see e.g. Paragraph 0016, lines 1-5, and Paragraph 0067, lines 1-5), comprising: flowing saline water into a half-cell of a first chamber comprising a first cathode (cathode A) (see e.g. Figs. 2 and 5, anolyte comprising aqueous alkali solution flowed through anolyte compartment 52 comprising secondary cathode electrode 62; Paragraph 0030, lines 12-13, Paragraph 0039, lines 6-8, and Paragraph 0041, lines 10-11); forming hydrogen at cathode A and oxygen at a common anode (see e.g. Paragraph 0031, lines 1-3, and Paragraph 0043, lines 1-4); flowing fresh water into a half-cell of a second chamber comprising a second cathode (cathode B) (see e.g. Fig. 2, catholyte comprising water flowed through catholyte compartment 54 comprising primary cathode electrode 60; Paragraph 0030, lines 9-10, Paragraph 0040, lines 6-7, and Paragraph 0041, lines 10-11); and forming hydrogen and hydroxide ions at cathode B and oxygen at the common anode (see e.g. Paragraph 0046, lines 10-13, and Paragraph 0067, lines 1-5, hydroxide ions and hydrogen evolved at primary cathode and oxygen evolved at anode). 
Bhavaraju does not explicitly teach the method including determining if a sodium ion concentration in a first chamber of the TEC is below a threshold to operate while the sodium ion concentration is below the threshold; and monitoring sodium ion concentration in the first chamber. Bhavaraju does however teach the system comprising a chemical concentration sensor by which operation of the system is modified to increase or decrease a chemical concentration in the cell (see e.g. Bhavaraju Paragraph 0070).
Balagopal teaches a system including an electrolytic cell for aqueous salt solutions (see e.g. Abstract), wherein the required voltage for the cell for a specific production rate is dependent on factors such as concentration of the anolyte, e.g. sodium chloride solution including Na+ and Cl-, (see e.g. Paragraph 0062) or specifically the sodium concentration (see e.g. Paragraph 0065), which may be monitored by sensors to assist in control of addition and/or removal of solutions to maintain the desired concentrations (see e.g. Paragraph 0063, lines 9-14 and 17-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cell of Bhavaraju to comprise have the concentration of sodium chloride, specifically sodium Na ions, in the 1st/anolyte chamber be maintained at a particular value or threshold, as measured by a sensor, as taught by Balagopal to achieve a required cell voltage for a production rate of the cell.
Bhavaraju in view of Balagopal does not explicitly teach the method comprising determining if a pH in a second chamber of the TEC is below a threshold to operate while the pH remains below the threshold; and monitoring the pH in the first chamber. Bhavaraju does however teach the system comprising a pH sensor by which operation of the system is modified to increase or decrease pH in the cell (see e.g. Bhavaraju Paragraph 0070), as well as the desire to combat scaling on the electrodes and/or membrane (see e.g. Bhavaraju Paragraph 0071, lines 1-4). 
Buschmann teaches an electrochemical reactor for production of species such as alkali, acids and hypochlorite and chlorine (see e.g. Abstract and Paragraph 0014, last five lines) comprising a first half-cell containing an anolyte separated from a second half-cell containing a catholyte (see e.g. Paragraph 0014, lines 2-8), wherein the catholyte is preferably maintained at an alkaline pH of greater than 9.5 or high enough to cause scaling ions to precipitate out of solution phase to prevent the scaling ions from coating the cathode electrode or accumulating in the reactor (see e.g. Paragraph 0133, lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bhavaraju in view of Balagopal to comprise determining when the pH in the second/catholyte chamber falls below a high threshold such as 9.5 as taught by Buschmann so that an adjustment operation can be performed to increase the pH and prevent scaling ions from coating the cathode in the catholyte chamber or accumulating in the electrolytic cell.
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhavaraju in view of Balagopal and Buschmann, as applied to claim 28 above, and further in view of Lumetta and Cearnaigh.
Regarding claim 29, Bhavaraju in view of Balagopal and Buschmann teaches all the elements of the method of claim 28 as stated above. 
Bhavaraju in view of Balagopal and Buschmann does not explicitly teach the processor being instructed to, when the sodium ion concentration in the first chamber falls below the desired value/threshold, turn off the first power supply providing power to cathode A and the common anode; and turn on the second power supply to provide power to cathode B and the common anode.
Bhavaraju in view of Balagopal and Buschmann does not teach the system comprising a first power supply providing power to cathode A and the common anode and a second power supply providing power to cathode B and the common anode, instead teaching a single power supply providing power to both pairs of electrodes (see e.g. Bhavaraju Fig. 2, power source 66; Paragraph 0037, lines 1-3). 
Lumetta teaches a system for generating chlorine-containing compounds by electrolysis of a salt solution (see e.g. Abstract and Paragraph 0037) comprising a first pair of electrodes (see e.g. Fig. 1, cathodic electrode 22 and anodic electrode 14; Paragraph 0022, lines 1-3) and a second pair of electrodes (see e.g. Fig. 1, anodic electrode 32 and cathodic electrode 34; Paragraph 0025, lines 2-4), wherein power may be supplied to the two pairs of electrodes from a first and second power supply or from a single power supply (see e.g. Paragraph 0034, lines 1-9, and Paragraph 0035).
KSR Rationale B states that “simple substitution of one known element for another to obtain predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bhavaraju in view of Balagopal and Buschmann to comprise a first power supply between the anode and the auxiliary cathode (cathode A) and a second power supply between the anode and the primary cathode as taught by Lumetta as an alternate suitable arrangement for supplying power to two pairs of electrodes in an electrolytic cell.
Bhavaraju in view of Balagopal, Buschmann and Lumetta does not teach the method comprising, when the sodium ion concentration exceeds the threshold in the first chamber: powering off a first power supply that supplies power to cathode A and the common anode; and powering on a second power supplies that supplies power to cathode B and the common anode.  
Cearnaigh teaches an electrolytic cell for production of chlorine, an alkali and hydrogen (see e.g. Paragraph 0028) comprising an anode and cathode separated by an ionic pathway such as a positive ion selective membrane (see e.g. Paragraph 0075, lines 1-7), wherein during the chlor-alkali electrolysis, the concentration of a bring solution is depleted by producing chlorine gas at the anode and causing cations such as sodium cations to be transported across the membrane (see e.g. Paragraph 0079, lines 1-8, and Paragraph 0083, lines 18-24). Bhavaraju additionally teaches that the secondary cathode can increase the resistance of sodium ion transport across the membrane (see e.g. Bhavaraju Paragraph 0015, lines 9-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bhavaraju in view of Balagopal, Buschmann and Lumetta to be controlled to operate in a two chamber chlor-alkali electrolysis mode with power supplied between the anode and cathode B but not between the anode and cathode A as taught by Cearnaigh and Bhavaraju to enable reduction of the sodium chloride concentration in the anode chamber with reduced resistance from cathode A.
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhavaraju in view of Balagopal and Buschmann, as applied to claim 28 above, and further in view of Lumetta and Van Niekerk.
Regarding claim 30, Bhavaraju in view of Balagopal and Buschmann teaches all the elements of the method of claim 29 as stated above. 
Bhavaraju in view of Balagopal and Buschmann does not teach the system comprising a first power supply providing power to cathode A and the common anode and a second power supply providing power to cathode B and the common anode, instead teaching a single power supply providing power to both pairs of electrodes (see e.g. Bhavaraju Fig. 2, power source 66; Paragraph 0037, lines 1-3). 
Lumetta teaches a system for generating chlorine-containing compounds by electrolysis of a salt solution (see e.g. Abstract and Paragraph 0037) comprising a first pair of electrodes (see e.g. Fig. 1, cathodic electrode 22 and anodic electrode 14; Paragraph 0022, lines 1-3) and a second pair of electrodes (see e.g. Fig. 1, anodic electrode 32 and cathodic electrode 34; Paragraph 0025, lines 2-4), wherein power may be supplied to the two pairs of electrodes from a first and second power supply or from a single power supply (see e.g. Paragraph 0034, lines 1-9, and Paragraph 0035).
KSR Rationale B states that “simple substitution of one known element for another to obtain predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bhavaraju in view of Balagopal and Buschmann to comprise a first power supply between the anode and the auxiliary cathode (cathode A) and a second power supply between the anode and the primary cathode as taught by Lumetta as an alternate suitable arrangement for supplying power to two pairs of electrodes in an electrolytic cell.
Bhavaraju in view of Balagopal, Buschmann and Lumetta does not teach the method comprising, when the pH drops below a threshold in the second chamber: powering off a second power supply that supplies power to cathode B and the common anode; and powering on a first power supplies that supplies power to cathode A and the common anode.
Bhavaraju in view of Balagopal, Buschmann and Lumetta does teach hydrogen/hydroxide ions and oxygen being produced at the cathode and anode in the first chamber independently from the cathode in the second chamber (see e.g. Bhavaraju Paragraph 0031, lines 1-4, and Paragraph 0032, lines 5-10, and Paragraph 0047, lines 3-6, reactions associated with the circuit comprising the anode and secondary cathode; see e.g. Lumetta Paragraph 0034, lines 1-9, independent first and second power supplies for first and second pairs of electrodes).
Van Niekerk teaches an automated electrochemical device for electrolysis (see e.g. Abstract) wherein the electrolysis cell system shuts down, particularly by shutting of electrolyte delivery, current and/or voltage, when the cell reaches a predetermined point of efficiency loss so that the cell can be serviced or repaired before the output falls below a particular quality and a sub-standard product is not produced (see e.g. Paragraph 0063, lines 6-9 and 15-19). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Bhavaraju in view of Balagopal, Buschmann and Lumetta to turn off the second power supply connected to the cathode in the second chamber (cathode B), and turn on the first power supply between to the common anode and the as taught by Van Niekerk to allow for performance of the pH correction in the second chamber and prevent sub-standard production and/or quality from the second chamber while still independently enabling production of hydrogen and oxygen at cathode A and the common anode.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Joynt (U.S. 2014/0124377) discloses an electrolytic cell for electrolyzing a salt solution comprising a first cathode in a cathode chamber, and a second, auxiliary cathode and common anode in an anode chamber, the cathode chamber and anode chamber being separated by a barrier such as a cation exchange membrane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/M.S.J./Examiner, Art Unit 1795

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795